Citation Nr: 1401805	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hammer toes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran had active duty from November 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is needed prior to the adjudication of the Veteran's claim for a rating in excess of 30 percent for bilateral hammer toes.  Review of the record suggests that there may be outstanding VA treatment records relevant to the Veteran's appeal that need to be obtained as part of VA's duty to assist.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The most recent treatment records in the claims file are dated February 2010.  In an April 2010 statement in support of claim, the Veteran noted that his medical records were at the VAMC in Charleston, South Carolina, and that he had been to the podiatrist several times.  The Board notes that the claims file contains only one podiatry record, which is dated July 2009.  As such, the Board finds that there may be outstanding VA treatment records pertinent to the Veteran's claim that need to be obtained and associated with the claims file.  




Accordingly, the case is REMANDED for the following actions:

1.  All outstanding VA treatment records dated from October 2008 to the present time, to include any outstanding podiatry treatment records, should be obtained and associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the current severity of his bilateral hammer toes.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology, diagnoses, and findings must be reported in detail.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


